989 F.2d 500
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rhodes PRATER, Petitioner,v.INCOAL, INC.;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 92-3460.
United States Court of Appeals, Sixth Circuit.
March 12, 1993.

Before MERRITT, Chief Judge and BOGGS and BATCHELDER, Circuit Judges.


1
On appeal from a decision and order of the Benefits Review Board.


2
This cause came on to be heard on the record compiled before the Benefits Review Board, and briefs and oral argument of the parties.   Upon due consideration thereof the court concludes that the findings and decision of the Benefits Review Board are supported by substantial evidence on the record as a whole.


3
It is therefore ORDERED that the decision of the Benefits Review Board in this case be and it hereby is affirmed.